— Order unanimously reversed on the law, indictment reinstated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: On this record, it has not been demonstrated that there are sufficient "compelling” factors to warrant dismissal of the indictment (CPL 210.40 [1]; People v Rickert, 58 NY2d 122; People v Clayton, 41 AD2d 204). While the question of whether to dismiss an indictment in the interest of justice is addressed to the discretion of the court, that discretion is not absolute (People v Hirsch, 85 AD2d 902). The trial court’s discretion should be " 'exercised sparingly’ ” and only in that " 'rare’ ” and " 'unusual’ ” case when it " 'cries out for fundamental justice beyond the confines of conventional considerations’ ” (People v Insignares, 109 AD2d 221, 234; see also, People v Belkota, 50 AD2d 118, 120). (Appeal from order of Monroe County Court, Celli, J. — CPL 30.30.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.